MATTER OF R

G

In EXCLUSION Proceedings
A-8945675
Decided by Board September 2, 1958
Excludability Specific statutory ground not required for exclusion of alien
who would immediately become deportable upon entry--Deportability — Section 241(a)(5) of 1952 act not a continuing ground of deportation when alien
is lawfully admitted for permanent residence.
—

(1) Notwithstanding lack of a specific statutory ground of exclusion, an alien
who upon entry would immediately become subject to deportation should
be found excludable. (Accord, Matter of V--, 56096/451, 1 I. & N. Dec. 293;
distinguished, Matter of V—, A 8613142, 7 I. & N. Dec. 565.)
(2) An alien deportable under section 241 (a ) (5) of the act (whether for
failure to comply with registration provisions of section 265 or because of
conviction under 18 U.S.C. 1546) would not again become deportable by reason of the same conduct when, following departure, he has been lawfully
-

admitted for permanent residence.
EXCLUDED:

Subject to deportation under section 241(a) (5) of the Immigration
and Nationality Act (8 U.S.C. 1251(a) (5) )—Convicted of violation
of 18 U.S.C. 1546.

BEFORE THE BOARD

Discussion: This case is before us on the Regional Commissioner's motion for reopening and reconsideration.
The applicant is a 23-year-old unmarried female, native and
citizen of Mexico. On April 10, 1955, she attempted entry by
representing herself to be G R , a citizen of the United States.
Upon interrogation on the same day, she admitted her alienage.
She pleaded guilty to a violation of 18 U.S.C. 1546 and on May
17, 1955, she was sentenced to imprisonment for 6 months but execution of the sentence was suspended. She departed from the United
States about 3 days later.
After obtaining an immigrant visa, the applicant on August 21,
1956, applied for admission for permanent residence. The special
inquiry officer was of the opinion that the applicant, if admitted
to the United States, would immediately become deportable under
section 241(a) (5) of the Immigration and Nationality Act (8 U.S.C.
1251 (a) (5)), and he concluded that she was inadmissible for that
reason. An appeal from that decision was dismissed by this Board
on October 23, 1956.

In his decision of September 10, 1956, the special inquiry officer
referred to certain appealing factors. The applicant's 9 brothers
and sisters, 5 of whom were born in the United States, and her
parents all now reside in this country. The alien members of the
family are lawful permanent residents. The special inquiry officer
stated that the applicant did not actually present the birth certificate of G—R--- on April 10, 1955; that she was encouraged
to attempt the illegal entry by another individual who did most
of the talking to immigration officers; and that, as of the date of
the excluding decision, the Service was no longer urging prosecution under 18 U.S.C. 1516 in such cases.
The Regional Commissioner's motion for reconsideration cited
, A-8613142, 7 I. & N. Dec. 565
our decision in Matter of V
(1957), and interpreted it to mean that even if an alien would be
subject to deportation proceedings after entry, he should not be excluded for that reason. It is true that a statement appears in headnote 3 of that decision that the contention that the alien was excluable under section 241(c) of the Immigration and Nationality
Act on the theory that if admitted he would immediately become
deportable, was rejected by the Board. Actually, the decision in
that case did not contain any discussion of whether the alien, if
admitted, would immediately become deportable under section 241
(c). We did not state that lack of a specific exclusion ground in
section 212(a) required an alien's admission notwithstanding that
he would immediately become subject to deportation upon entering
the United States; and the contrary has been the long-standing ad, 56096/451, 1 I. & N.
ministrative practice since Matter of V
Dec. 293 (1942). We adhere to the views stated there.
The factor which distinguishes Matter of V
, 7 I. & N. Dec.
565, from the case of the applicant is that there was a specific
statutory provision which rendered him inadmissible, that is, section 212(a) (19), whereas there is no specific paragraph of section
212(a) which requires the applicant's exclusion. In effect, our holding there was merely that the language of the exclusion provision
governs in exclusion proceedings and not the language of some
related deportation provision. In view of the foregoing, the question in the applicant's case resolves itself into whether she would
be deportable under section 241(a) (5) if admitted to the United
States.
The question stated above was previously considered by us in
Matter of S , A-10555066-7, 7 I. & N. Dec. 536 (1957). That
case involved two aliens who were also deportable under section
241(a) (5) of the Immigration and Nationality Act. We held that a
temporary absence would not defeat deportation but that, following
the lawful admission of the aliens for permanent residence, they
—

—

—

129

would not again be deportable by reason of the acts which had
previously formed the basis for deportation. There the aliens were
deportable under the first clause of paragraph (5) of section 241(a)
which relates to one who "has failed to comply with the provisions
of section 265 * '* *" whereas, the present applicant's deportability
is dependent upon the last clause of the same paragraph which
reads, "has been convicted under section 1546 of title 18 of the
United States Code." We can perceive no logical reason why
different rules should be applied to these two clauses of the same
statutory provision.
, supra, which might,
There is one statement in Matter of S
at first glance, be considered a factor distinguishing it from the
case of this applicant. It is a statement to the effect that if the
respondents should receive permission to reapply for admission
after arrest and deportation, they would not be ineligible for admission to the United States because of their violation of section
265. The decision itself shows that the respondents would not be
subject to deportation under section 241(a) (5) following their lawful admission for permanent residence and that this would be true
regardless of whether they were granted permission to reapply.
The reason the respondents needed permission to reapply was because the decision contemplated that they would be deported. A
grant of permission to reapply eliminates only section 212(a) (16) or
(17) as a ground of exclusion, and an alien granted such permission would still be inadmissible if he is excludable on some other
ground. There would be no statutory authority for applying a
broader scope to the grant of permission to reapply. Hence, the
, supra, means, (1)
above-mentioned statement in Matter of S
that the aliens would not be ineligible for admission to the United
States because of their violation of section 265, and (2) that they
will require permission to reapply following their deportation.
For the reasons stated in Matter of S
, supra, we hold that
the applicant will not be deportable under section 241(a) (5) following her lawful admission for permanent residence. Since it was
solely on the basis of her supposed deportability under section
241(a) (5) that the appliCant was excluded and inasmuch as she
appears to be otherwise admissible, we will grant the Regional
Commissioner's motion.
Order: It is ordered that the motion of the Regional Commissioner be granted.
It is further ordered that the order of this Board dated October
23, 1956, be withdrawn; that the alien's appeal from the special inquiry officer's order of September 10, 1956, be sustained; and that
she be admitted for permanent residence.
—

—

—

130

